UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2011 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . [Free Translation] BANCO SANTANDER (BRASIL) S.A. Publicly Held Company CNPJ/MF No.90.400.888/0001-42 NIRE 35.300.332.067 MINUTES OF THE MEETING OF the BOARD OF DIRECTORS HELD ON FEBRUARY 21, 2011 DATE, TIME AND PLACE: February 21, 2011, at 10:45am, at the headquarters of Banco Santander (Brasil) S.A. ( Santander Brasil  or  Company ). ATTENDANCE: Attended the meeting the totality of the members of the Board of Directors of the Company, namely: Mr.Fabio Colletti Barbosa  Chairman of the Board of Directors ; Mr. Marcial Angel Portela Alvarez  Vice Chairman of the Board of Directors; Messrs. José de Menezes Berenguer Neto, José de Paiva Ferreira, Celso Clemente Giacometti, José Roberto Mendonça de Barros and Viviane Senna Lalli  Board Members. The Board members, Messrs. José Antonio Alvarez Alvarez e José Manuel Tejón Borrajo, also attended the meeting, but via telephone conference, according to the provisions of paragraph 4 of article 16 of the Bylaws of the Company. Messrs. Carlos Alberto López Galan, Gilberto Duarte de Abreu Filho and Hélio Flausino Gonçalves also attended the meeting. CALL NOTICE: The meeting was called in accordance with Article 16 of the Bylaws of the Company. BOARD: Presiding the board, with due regard to Article 18, I, of the Bylaws of the Company, the Chairman of the Board of Directors, Mr. Fabio Colletti Barbosa, who invited Mr. Marco Antônio Martins de Araújo Filho, Officer of the Company, to act as Secretary. AGENDA: Review, discuss and resolve upon the proposal submitted by the Executive Office, as duly approved in the Executive Office meeting held on the date hereof at 10:00am, which also relies on the favorable opinion of the Audit Committee ( Comitê de Auditoria ), according to resolutions of the Audit Committee meeting held on the date hereof at 10:30am, with respect to the main terms and conditions of the proposed restructuring of insurance operations of Santander Brasil (the  Bancassurance Strategic Transaction ), by means of (i) the sale of the totality of the outstanding shares of the capital stock of Santander Seguros S.A. ( Santander Seguros ), and, indirectly, of Santander Brasil Seguros S.A. ( Santander Brasil Seguros  and, together with Santander Seguros,  Insurance Companies ), to a holding company headquartered in Spain ( HoldCo ), to be initially held, directly or indirectly, by Santander, S.A. ( Santander Spain ) and which shall be the vehicle of a strategic joint venture between Santander Spain and Zurich Financial Services Ltd. ( Zurich ) involving all of the casualty, life and private pension insurance companies of Santander Spain throughout Latin America, in which Santander Spain shall hold a forty nine percent (49%) equity interest and Zurich shall hold the remaining fifty one percent (51%), and (ii) the execution of distribution agreements, with Santander Brasil, for a 25- [Free Translation] year term, through which the Insurance Companies shall be granted exclusive access to the distribution channels of Santander Brasil, it being understood that Santander Capitalização S.A. ( Santander Capitalização ) and Santander S.A. - Serviços Técnicos, Administrativos e de Corretagem de Seguros, shall not be included in the Bancassurance Strategic Transaction. Additionally, it shall be contractually agreed that the Bank shall remain the sole responsible for, and the only beneficiary of, all of the assets, liabilities, rights and obligations related to the Fundo Garantidor de Benefício  FGB portfolio ( FGB Portfolio ). RESOLUTIONS: Initially, all of the members of the Board of Directors have approved that the minutes of the meeting should be draw up as a summary. It was further approved, the publication of the minutes of the meeting as a summary, omitting the Board members signatures. Forthwith, resolving upon the items of the Agenda, after reviewing and discussing the foregoing matters, and based on the documents submitted to the members of the Board of Directors, which were duly identified as ancillary documents to this meeting ( Ancillary Documents ), and shall be filed at Santander Brasils headquarters, the Board of Directors approved , without restrictions, under the terms of Article 17, XIX, of the Bylaws of the Company, with the abstention of Messrs.
